 



EXHIBIT 10.6
OAKLEY, INC.
2005 DEFERRED COMPENSATION PLAN
Oakley, Inc. (together with its subsidiaries, the “Company”) hereby establishes
the Oakley, Inc. 2005 Deferred Compensation Plan (as amended from time to time,
the “Plan”), effective as of January 1, 2005.
The purpose of the Plan is to provide an opportunity for certain officers and
other employees of the Company to elect to defer a portion of the compensation
payable to them by the Company. The Plan is intended as a means of maximizing
the effectiveness and flexibility of the Company’s compensation arrangements,
and as an aid in attracting and retaining individuals of outstanding ability for
employment with the Company.
The Plan is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended. Also, the Plan is
intended to comply with Sections 409A(a)(2), (3) and (4) of the Internal Revenue
Code of 1986, as amended.
ARTICLE I—DEFINITIONS
For purposes hereof, unless otherwise clearly apparent from the context, the
following terms shall have the indicated meanings.

1.1   Account: The bookkeeping account maintained for a Participant under the
Plan for purposes of determining the benefits payable to such Participant. A
Participant’s Account shall be maintained solely for administrative purposes and
shall not represent any right, title or interest in the assets of the Company.  
1.2   Account Balance: The balance in a Participant’s Account, determined by
(a) the aggregate Deferred Amounts and Company Contributions credited to the
Account maintained on behalf of a Participant since the date such Participant
began participating in the Plan, (b) any Earnings credited or debited with
respect to such Participant’s Account, and (c) any distributions or other
charges debited from the Account (including, without limitation, any withholding
or other applicable taxes or charges for administering the Plan).   1.3  
Beneficiary: Any person or persons, as designated pursuant to Article V, to whom
any benefits may be payable pursuant to Section 4.3 upon the death of a
Participant.   1.4   Benefit: Any Separation from Service Benefit or In-Service
Benefit, or other benefit payable under Article IV.

 



--------------------------------------------------------------------------------



 



1.5   Benefit Election: A Separation of Service Benefit Election under
Section 4.1, or an In-Service Benefit Election under Section 4.2.   1.6   Cause:
The occurrence of any of the following:

  a.   a Participant’s willful material breach or habitual willful neglect of
such Participant’s duties as an employee of the Company;     b.   a
Participant’s commission or conviction of any crime or criminal offense
involving theft, fraud, embezzlement, misappropriation of assets, malicious
mischief, or any felony; or     c.   a Participant’s willful engagement in
conduct which is demonstrably injurious to the Company, monetarily or otherwise,
including, but not limited to, conduct that constitutes activity which is
competitive with the Company.

1.7   Code: The Internal Revenue Code of 1986, as amended from time to time.  
1.8   Committee: The Deferred Compensation Plan Committee or other committee
appointed by the Board of Directors of Oakley, Inc. to administer the Plan.  
1.9   Company: Oakley, Inc., a Washington corporation, and any successor
thereof, including any affiliated company that adopts this Plan with the consent
of the Board of Directors of Oakley, Inc.   1.10   Company Contribution: An
amount credited to a Participant’s Account under Section 2.4 of the Plan. Such
amounts may vary from time to time and from Participant to Participant and shall
be determined by the Committee in its discretion.   1.11   Compensation: A
Participant’s Compensation will mean his or her total base salary, bonuses and
commissions earned from employment with the Company during the relevant period,
determined prior to any deferral under the Plan or any other plan of the Company
or any other withholding or deduction.   1.12   Deferred Amount: An amount
credited by the Company to a Participant’s Account in lieu of payment of amounts
of Compensation to such Participant under Section 2.1, 2.2 or 2.3 of the Plan.  
1.13   Disability: The Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve month, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company.

Page 2 of 19



--------------------------------------------------------------------------------



 



1.14   Earnings: As described in Section 3.2.   1.15   Effective Date of the
Plan: January 1, 2005.   1.16   ERISA: The Employee Retirement Income Security
Act of 1974, as amended from time to time.   1.17   In-Service Benefit: Has the
meaning set forth in Section 4.2 hereof.   1.18   In-Service Benefit Election:
Has the meaning set forth in Section 4.2 hereof.   1.19   Participant: Any
officer or other key employee of the Company designated by the Committee to be
eligible for participation in the Plan and who has executed an application for
participation pursuant to Section 2.1. An officer or other key employee of the
Company shall be designated as eligible for participation only if the Committee
determines that such officer or other key employee is part of a select group of
highly compensated or management employees, within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Such individual shall first
become a Participant as of the effective date of his or her initial election to
defer Compensation in accordance with Section 2.1 hereof and, subject to the
terms and conditions of the Plan, such individual’s status as a Participant
shall continue until the date of the last payment made to or on behalf of such
individual pursuant to Article IV.   1.20   Plan Year: January 1 to December 31.
  1.21   Separation from Service: A Participant’s Separation from Service will
mean his or her “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the Treasury Regulations thereunder,
with respect to the Company.   1.22   Separation from Service Benefit: Has the
meaning set forth in Section 4.1 hereof.   1.23   Separation from Service
Benefit Election: Has the meaning set forth in Section 4.1 hereof.

ARTICLE II—DEFERRED COMPENSATION

2.1   Eligibility and Participation: Eligibility to commence participation in
this Plan shall be restricted to those officers and key employees of the Company
selected for participation by the Committee in accordance with Section 1.19.

  a.   Initial Eligibility:

  i.   Any individual who was a participant in the Oakley, Inc. Deferred
Compensation Plan prior to January 1, 2005, and was selected to become a
Participant in this Plan effective as of January 1, 2005, shall become a
Participant by filing with the Company an application for participation, in a

Page 3 of 19



--------------------------------------------------------------------------------



 



      written form satisfactory to the Company, prior to January 1, 2005. If
such application is not filed prior to January 1, 2005, such individual shall
not thereafter be permitted to participate in the Plan until the first day of
the next Plan Year.     ii.   Any individual who was a participant in the
Oakley, Inc. Deferred Compensation Plan prior to January 1, 2005, and was not
selected to become a Participant in this Plan effective as of January 1, 2005,
but who is later selected to become a Participant in this Plan, shall become a
Participant effective as of the first day of the Plan Year next following such
selection, by filing with the Company an application for participation, in a
written form satisfactory to the Company, prior to the first day of such Plan
Year. If such application is not filed prior to the first day of such Plan Year,
such individual shall not thereafter be permitted to participate in the Plan
until the first day of the next Plan Year.     iii.   Any individual who is
selected to become a Participant in the Plan (other than an individual described
in paragraph i. or ii.) shall become a Participant by filing with the Company an
application for participation, in a written form satisfactory to the Company,
within thirty (30) days of the date on which he or she is first selected for
participation in the Plan. If such application is not filed within such thirty
(30) day period, such individual shall not thereafter be permitted to
participate in the Plan until the first day of the next Plan Year.

  b.   Initial Deferral Election: The Participant shall indicate, with respect
to the Plan Year for which he or she first becomes a Participant, in a written
deferral election form satisfactory to the Company, the percentage or amount of
his or her Compensation to be earned during the Plan Year that shall be deferred
under the Plan, commencing with Compensation earned after the date of the
Participant’s initial deferral election. The Participant shall make such initial
deferral election prior to January 1, 2005, or prior to the first day of the
first Plan Year in which he or she becomes a Participant, in the case of a
Participant described in paragraph a.i. or a.ii. The Participant shall make such
initial deferral election within thirty (30) days after the date on which he or
she is first selected for participation in the Plan, or the first day of the
first Plan Year in which he or she becomes a Participant, in the case of a
Participant described in paragraph a.iii. Subject to Section 2.3b., the
Participant’s initial deferral election with respect to the Compensation to be
deferred shall be irrevocable and shall remain in effect until the end of the
applicable Plan Year.     c.   Deferral Percentage: A Participant’s deferral
election with respect to a Participant’s base salary and/or commissions to be
earned during a Plan Year must be a percentage or amount that would, on a
projected basis, equal at least four thousand dollars ($4,000) for the Plan Year
with respect to which such election is being made. A separate deferral election
may be made with respect to

Page 4 of 19



--------------------------------------------------------------------------------



 



      the Participant’s annual bonus under the Company’s annual bonus program,
if any, to be earned during the Plan Year which election may be expressed either
as a percentage (which need not be the same as the percentage chosen with
respect to base salary or commissions) or as a fixed amount of the Participant’s
annual bonus. Also, a separate deferral election may be made with respect to the
Participant’s bonus or bonuses (other than the Participant’s annual bonus under
the Company’s annual bonus program), if any, to be earned during the Plan Year
which election may be expressed either as a percentage (which need not be the
same as the percentage chosen with respect to base salary or commissions, or
annual bonus) or a fixed amount of the Participant’s other bonus or bonuses.

  d.   Deferral Maximum: The Company may establish a dollar maximum with respect
to the total amount which may be deferred from Compensation earned during any
Plan Year by each Participant. The Company shall notify Participants in writing
of any such maximum prior to the beginning of each Plan Year. If no such
notification is given, the maximum in effect for the immediately preceding Plan
Year, if any, shall apply for the new Plan Year. The maximum for the Plan Year
from January 1, 2005 to December 31, 2005 shall be $200,000.     e.   Initial
Separation from Service Benefit Election: A Participant shall make an initial
Separation from Service Benefit Election not later than the date of such
Participant’s initial deferral election under Section 2.1.b.     f.   Initial
In-Service Benefit Election. A Participant may make an In-Service Benefit
Election for the first Plan Year of participation not later than the date of
such Participant’s initial deferral election under Section 2.1.b. Such Benefit
Election shall apply to such Participant’s Deferred Amounts and Company
Contributions (if any) with respect to the Plan Year in which he or she first
becomes a Participant in the Plan (and any Earnings attributable thereto). Such
initial In-Service Benefit Election shall not apply to such Participant’s
Deferred Amounts and Company Contributions (if any) with respect to any
subsequent Plan Year (and the Earnings attributable thereto).

2.2   Subsequent Deferral Elections:

  a.   Deferral Elections: A Participant shall indicate, with respect to each
Plan Year commencing after he or she has become a Participant, in a written
deferral election form satisfactory to the Company, the percentage or amount of
his or her Compensation to be earned during the Plan Year that shall be deferred
under the Plan commencing with Compensation earned on or after the first day of
such Plan Year. The Participant shall make such deferral election prior to the
commencement of the applicable Plan Year. Subject to Section 2.3b., the
Participant’s deferral election with respect to the Compensation to be deferred
with respect to a Plan Year shall be irrevocable and shall remain in effect
until the end of the applicable Plan Year.

Page 5 of 19



--------------------------------------------------------------------------------



 



  b.   Deferral Percentage and Deferral Maximum: A Participant’s deferral
election with respect to a Plan Year shall be made in accordance with
Section 2.1.c and shall be subject to the applicable deferral maximum with
respect to such Plan Year under Section 2.1.d.     c.   In-Service Benefit
Election: A Participant may make an In-Service Benefit Election with respect to
each Plan Year commencing after he or she has become a Participant. A
Participant’s In-Service Benefit Election with respect to a Plan Year shall
apply to such Participant’s Deferred Amounts and Company Contributions (if any)
with respect to the Plan Year (and any Earnings attributable thereto). Such
In-Service Benefit Election shall not apply to such Participant’s Deferred
Amounts and Company Contributions (if any) with respect to any subsequent Plan
Year (and the Earnings attributable thereto).

2.3   Performance-Based Compensation Deferral Elections:

  a.   Special Deferral Election: The Committee may, in its discretion, permit a
Participant to make a special deferral election with respect to such
Participant’s Compensation to be earned during a Plan Year that is
performance-based compensation based on services performed over a period of at
least twelve (12) months, within the meaning of Code Section 409A(a)(4)(B)(iii)
and the Treasury Regulations thereunder (“Performance-Based Compensation”). Such
special deferral election shall be subject to such terms and conditions as the
Committee shall determine, in its discretion. Any such special deferral election
shall be made no later than six (6) months before the end of the service period
for such Performance-Based Compensation, and such Participant’s deferral
election under Section 2.1 or 2.2 shall not apply to such Performance-Based
Compensation.     b.   Change in Performance-Based Compensation Deferral
Election: In the event that a Participant has made a deferral election with
respect to such Participant’s Performance-Based Compensation to be earned during
a Plan Year under Section 2.1 or 2.2 or subsection a., the Committee may, in its
discretion, permit such Participant to modify or revoke such deferral election
to the extent applicable to Performance-Based Compensation, no later than six
(6) months before the end of the service period for such Performance-Based
Compensation.

2.4   Company Contributions: The Company shall credit Company Contributions, in
such amounts and at such times as are determined by the Committee, in its
discretion, to one or more Participants. The amounts of such Company
Contributions and the terms and conditions under which such Company
Contributions are credited, shall be determined by the Committee, in its
discretion, from time to time. Neither the Company nor the Committee shall have
any obligation to credit Company Contributions to any Participant.   2.5  
Continued Participation: A Participant shall continue to be eligible to defer
amounts of Compensation under the Plan until the earliest on which any of the
following events occurs:

Page 6 of 19



--------------------------------------------------------------------------------



 



  a.   the Plan is terminated;     b.   the Participant’s Separation from
Service;     c.   the Committee determines that such Participant is no longer a
part of a select group of highly compensated or management employees, within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA; or     d.   the
Committee determines, in its discretion, that such Participant shall cease to be
eligible to defer amounts of Compensation under the Plan.

2.6   Eligibility to Participate: Should a Participant’s eligibility to defer
amounts under the Plan be discontinued under Section 2.5, he or she may not be
eligible to re-commence deferrals under the Plan except upon prior approval by
the Committee.   2.7   Leave of Absence: In the event a Participant is granted a
leave of absence by the Company, no additional Deferred Amounts shall be
credited to the Participant’s Account for the duration of the period of such
leave. However, Earnings shall continue to be so credited or debited during such
period. Such leave of absence shall not entitle the Participant to distribution
of his or her Separation from Service Benefit.

ARTICLE III—ACCOUNTS

3.1   Account and Subaccounts: The Committee shall establish and maintain for
each Participant an Account to which shall be credited the amounts credited
thereto under Sections 2.1, 2.2, 2.3 and 2.4, credited or debited the amounts
determined under Section 3.2, debited the forfeitures under Section 4.5, and
debited the amounts distributed as Benefits under Article IV. The Account of a
Participant shall be a bookkeeping account and shall be maintained solely for
purposes of determining the Benefits payable to such Participant or his or her
Beneficiary.       The Committee shall establish and maintain with respect to a
Participant’s Account a Subaccount for each Plan Year, to which shall be
credited with amounts credited to such Account with respect to such Plan Year
under Sections 2.1, 2.2, 2.3 and 2.4, credited or debited the amounts determined
under Section 3.2, debited the forfeitures under Section 4.5, and debited the
amounts distributed as Benefits under Article IV. The subaccounts of the Account
of a Participant shall be bookkeeping subaccounts and shall be maintained solely
for purposes of determining the benefits payable to such Participant or his or
her Beneficiary.   3.2   Earnings: The Company hereby agrees that it will credit
or debit interest, earnings, gains or losses with respect to Deferred Amounts
and Company Contributions in the Participant’s Account Balance (such interest,
earnings, gains or losses referred to as “Earnings”) from and after the dates
such Deferred Amounts and Company Contributions are credited to the
Participant’s Account. Earnings to Deferred Amounts and Company

Page 7 of 19



--------------------------------------------------------------------------------



 



    Contributions shall accrue commencing on the date the Account first has a
positive balance and shall continue until such Participant’s Benefits have been
fully distributed under the Plan.       Earnings shall be calculated as if
Deferred Amounts and Company Contributions had been invested in whole and
fractional shares of the investments or investment funds selected by the
Committee from time to time to which the Participant would prefer to have any
Deferred Amounts, Company Contributions and Earnings thereon deemed to be
invested (the “Investment Funds”). For purposes of computing Earnings, Deferred
Amounts and Company Contributions shall be assumed to have been invested in the
Investment Shares on each date a Deferred Amount and Company Contribution is
credited to the Participant’s Account Balance, at the closing trading price of
the Investment Shares on such date or the first business day thereafter.
Earnings shall be computed as if all dividends paid on the Investment Shares
were reinvested in whole and fractional shares on the date credited.       A
Participant may from time to time request, in accordance with such rules and
procedures as adopted by the Committee, that the portion of his Account Balance
relating to Deferred Amounts, Company Contributions and Earnings thereon and/or
all future Deferred Amounts and Company Contributions be transferred from one
Investment Fund to another Investment Fund. Any transfer among Investment Funds
will be calculated by assuming shares of the prior Investment Fund are sold and
the shares of the alternate Investment Fund are purchased according to rules and
procedures established by the Committee. The Committee may limit the number of
times in a Plan Year that the Participant may change his Investment Fund
allocation and may, in its sole discretion, determine whether such amounts will,
in fact, be so invested or will be invested otherwise or will remain uninvested.

ARTICLE IV—PAYMENT OF PLAN BENEFITS

4.1   Separation from Service Benefit: Upon a Participant’s Separation from
Service (other than a Separation from Service by reason of discharge from
employment with the Company for Cause), the Participant shall receive a
distribution of the Participant’s Account (the “Separation from Service
Benefit”).       Except as otherwise provided in this Article IV, pursuant to
the Participant’s Separation from Service Benefit Election (as defined below),
the Participant’s Separation from Service Benefit shall be paid in either:

  a.   a lump sum within thirty (30) days following the Participant’s Separation
from Service, or     b.   five annual installments with the first such payment
to be made within thirty (30) days following Separation from Service, and each
subsequent payment to be made within thirty (30) days of each anniversary of the
Separation from Service.

Page 8 of 19



--------------------------------------------------------------------------------



 



    Not later than the date a Participant commences participation in the Plan,
the Participant shall elect the form of payment of his or her Separation from
Service Benefit in accordance with the preceding paragraph (a “Separation of
Service Benefit Election”). If the Participant fails to make a Separation from
Service Benefit Election, his or her Separation from Service Benefit shall be
payable in a lump sum. A Participant may change his or her Separation from
Service Benefit Election only once thereafter, by electing a new form of payment
in accordance with the preceding paragraph. The Participant’s new Separation
from Service Benefit Election shall be effective as of the date that is twelve
(12) months after the date such new Separation from Service Benefit Election is
made and, once effective, shall supersede the Participant’s initial Separation
from Service Benefit Election. The new Separation from Service Benefit Election
shall not be effective unless made at least twelve (12) months prior to the date
of the Participant’s Separation from Service. If a Participant has a Separation
from Service before his or her new Separation from Service Benefit Election
becomes effective, such Participant’s Account shall be distributed in accordance
with his or her initial Separation from Service Benefit Election.       In the
event that a Participant makes a new Separation from Service Benefit Election,
and such new Separation from Service Benefit Election becomes effective, the
payment of such Participant’s Separation from Service Benefit shall be made or
commence following the fifth anniversary of such Participant’s Separation from
Service, in the form of payment specified in such new Separation from Service
Benefit Election. If such Separation from Service Benefit is payable as a lump
sum, such lump sum payment shall be made within thirty (30) days following the
fifth anniversary of Separation from Service, and if such Separation from
Service Benefit is payable in installments, the first installment payments shall
be made within thirty (30) days following the fifth anniversary of Separation
from Service, and each subsequent payment shall be made within thirty (30) days
following each anniversary of the Separation from Service thereafter.       The
Company shall furnish to the Participant the appropriate form for making the
initial Separation from Service Benefit Election. This form shall be furnished
at the time the Participant commences participation in the Plan. The Company
also shall furnish to a Participant upon request the appropriate form for
changing his or her Separation from Service Benefit Election.       In the event
the Participant chooses to receive the Separation from Service Benefit in
installments over a period of five years, the first payment shall be equal to
one-fifth of the full value of the Account Balance as of the date of the
Separation from Service of such Participant (or, in the event the installments
are made pursuant to the Participant’s new Separation from Service Benefit
Election, the fifth anniversary of the date of the Separation from Service). The
installment payment to be made the following year shall be equal to one-fourth
of the value of the Account Balance as of the date of distribution (including
any Earnings credited or debited to the remaining Account Balance since the date
of the first payment), and so forth.

Page 9 of 19



--------------------------------------------------------------------------------



 



4.2   In-Service Benefit: A Participant may make an irrevocable election with
respect to a Plan Year (an “In-Service Benefit Election”), at the time specified
in Section 2.1, 2.2 or 2.3 for deferral elections with respect to Compensation
to be earned during such Plan Year, to receive a distribution of all or any part
of such Participant’s Deferred Amount and Company Contributions (if any) with
respect to such Plan Year, together with Earnings attributable thereto, in the
form of an in-service distribution (the “In-Service Benefit”).       The
Participant may elect to receive such In-Service Benefit in either:

  a.   a lump sum, or     b.   four annual installments.

    The Participant shall specify in his or her In-Service Benefit Election for
a Plan Year the percentage of such Participant’s Deferred Amount and Company
Contributions (if any) with respect to such Plan Year (and Earnings attributable
thereto) to which such In-Service Benefit Election shall apply, and the calendar
quarter and Plan Year in which the distribution of the In-Service Benefit shall
be made or commence. The Plan Year in which the distribution of an In-Service
Benefit shall be made or commence must be no less than three (3) Plan Years
following the end of the Plan Year to which the In-Service Benefit Election
relates. The lump sum payment, or such installment payments, shall be made or
commence, within thirty (30) days following the first day of a calendar quarter
of a Plan Year specified by the Participant.       In the event the Participant
chooses to receive an In-Service Benefit in installments over a period of four
years, the first payment shall be equal to one-fourth of the specified
percentage of the value of the applicable subaccount of the Account to be
distributed as of the date of the commencement of the In-Service Benefit. The
installment payment to be made the following year shall be equal to one-third of
the specified percentage of the value of the subaccount of the Account as of the
date of distribution (including any Earnings credited or debited thereto since
the date of the first payment), and so forth.       A Participant may make a
separate In-Service Benefit Election with respect to each Plan Year. A
Participant shall not be required to make an In-Service Benefit Election for any
Plan Year.       The Company shall furnish to the Participant the appropriate
form for making an In-Service Benefit Election for a Plan Year.      
Notwithstanding the foregoing, in the event of a Participant’s Separation from
Service, or in the event the Participant dies or becomes subject to a
Disability, prior to distribution of amounts otherwise payable pursuant to an
In-Service Benefit Election for a Plan Year, the Participant’s Separation from
Service Benefit Election (or, in the case of a Participant who dies or becomes
subject to a Disability, or who has a Separation from Service by reason of
discharge from employment with the Company for Cause, the lump sum

Page 10 of 19



--------------------------------------------------------------------------------



 



    distribution form and timing specified in Section 4.3 or 4.5, as applicable)
shall take precedence over the In-Service Benefit Election as of the date of
Separation from Service. In the event of a Participant’s Separation from
Service, or in the event the Participant dies or becomes subject to a
Disability, any distribution pursuant to such Participant’s In-Service Benefit
Election shall be suspended and such Participant’s Account Balance shall be
distributed in accordance with such Participant’s Separation from Service
Benefit Election, or Section 4.3 or 4.5, as applicable.   4.3   Death or
Disability Benefit: If a Participant should die or be subject to a Disability at
a time when the Participant’s Account Balance is greater than zero, then,
notwithstanding any prior Benefit Election, the Participant (in the event of the
Participant’s Disability), or the Participant’s Beneficiary or Beneficiaries (in
the event of the Participant’s death), shall be paid an amount equal to the
value of the Participant’s Account Balance as of the effective date of the
Disability, or the date of death, as applicable, in a lump sum, within thirty
(30) days following such Participant’s death or Disability.       Such Benefit
distribution shall be made in accordance with Code Section 409A(a)(2)(A)(ii) or
(iii), as applicable, and the Treasury Regulations thereunder.   4.4   Hardship
Benefit: The Committee may make a payment of Benefits to a Participant in the
event the Committee determines that the Participant has a severe financial
hardship resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The Company may only distribute
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).       Such Benefit distribution shall
be made in accordance with Code Sections 409A(a)(2)(A)(vi) and (B)(ii) and the
Treasury Regulations thereunder.   4.5   Cause: Should a Participant have a
Separation from Service by reason of discharge from employment with the Company
for Cause, he or she shall forfeit any and all Benefits except those relating to
his Deferred Amounts (and Earnings attributable thereto). Such Participant’s
Benefits relating to his Deferred Amounts (and Earnings attributable thereto)
shall be payable to the Participant in a lump sum within thirty (30) days
following his Separation from Service, and no further Benefits under the Plan
shall be paid to, or on behalf of, such Participant.   4.6   Specified
Participants: Notwithstanding Section 4.1 or 4.5, in the case of any Specified
Participant, a distribution of Separation from Service Benefit, or a
distribution upon Separation from Service by reason of discharge from employment
with the Company for Cause, may not be made before the date which is six
(6) months after the date of

Page 11 of 19



--------------------------------------------------------------------------------



 



    Separation from Service (or, if earlier, the date of such Participant’s
death) in accordance with Code Section 409A(a)(2)(B)(i). For purposes of the
preceding sentence, a Specified Participant shall mean a Participant who is a
“key employee” as defined in Code Section 416(i) (without regard to paragraph 5
thereof) of a corporation any stock in which is publicly traded on an
established securities market or otherwise.       If a Specified Participant’s
Separation from Service Benefit Election provides for a lump sum payment, such
payment shall be made on the date of payment specified in Section 4.1 (or, if
later, within thirty (30) days following the date which is six (6) months after
his or her Separation from Service), based on the Account Balance at the time of
payment. If a Specified Participant’s Separation from Service Benefit Election
provides for installment payments, the first installment payment shall be made
on the date of payment specified in Section 4.1 (or, if later, within thirty
(30) days following the date which is six (6) months after his or her Separation
from Service), based on the Account Balance at the time of payment, and the
remaining installment payments shall be paid on the dates specified in
Section 4.1.       If a Specified Participant has a Separation from Service by
reason of discharge from employment with the Company for Cause, the lump sum
payment under Section 4.5 shall be made within thirty (30) days following the
date which is six (6) months after his or her Separation from Service, based on
the Deferred Amounts (and Earnings attributable thereto) at the time of payment.
  4.7   Acceleration of Benefits: The time or schedule of any Benefit payment
under the Plan shall not be accelerated, except as permitted under Code
Section 409A and the Treasury Regulations issued by the Internal Revenue
Service, as follows:

  a.   Domestic Relations Order: The time or schedule of a Benefit payment under
Article IV of the Plan to an individual other than the Participant shall be
accelerated as may be necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)).     b.   De Minimus Amounts:
Notwithstanding Section 4.1, in the event that a Participant (other than a
Specified Participant) has a Separation from Service, and the Participant’s
Account Balance as of the date of such Separation from Service is not greater
than $10,000, the Participant’s Account shall be distributed in a lump sum
payment (and without regard to such Participant’s Separation from Service
Benefit Election); provided, that such payment shall not be made unless such
payment accompanies the termination of such Participant’s interests in the Plan
and all similar arrangements that would constitute a nonqualified deferred
compensation plan in accordance with the Treasury Regulations under Code
Section 409A. Such lump sum payment shall be made within thirty (30) days
following such Participant’s Separation from Service.

Page 12 of 19



--------------------------------------------------------------------------------



 



ARTICLE V—BENEFICIARIES

5.1   At the time participation in the Plan commences, each Participant shall
designate on a form satisfactory to the Company one or more Beneficiaries to
receive any benefits which may become payable hereunder in the event of the
Participant’s death (“Beneficiary Designation”). A Beneficiary Designation may
be changed by a Participant at any time upon written notice to the Company.  
5.2   If the Participant shall have made more than one Beneficiary Designation,
the Beneficiary Designation most recently filed with the Company prior to the
time of the Participant’s death shall govern.   5.3   If any amounts under the
Plan become payable following the Participant’s death at a time when no
Beneficiary Designation is applicable, such payments shall be made in a lump
sum:

  a.   to the Participant’s then living spouse, if any;     b.   if none, then
to such person or persons, including the Participant’s estate, as the
Participant may designate under his or her last will, making specific reference
hereto; or c. if the Participant is not survived by a spouse or shall fail to so
designate such person or persons by will, then such payments shall be made to
the then living children of the Participant, if any, in equal shares; and d. if
none, then in one lump sum to the Participant’s estate.

ARTICLE VI—AMENDMENT AND TERMINATION OF PLAN

6.1   Amendment and Termination: The Company reserves the right to amend, in
writing, or to terminate this Plan at any time, with or without notice to the
Participants and Beneficiaries; provided, however, that no such action shall
reduce the value of a Participant’s Account Balance accrued prior to the date of
any such amendment or termination. Except as otherwise provided in Section 6.2,
a Participant’s Account shall be distributed in accordance with Article IV
following the termination of the Plan.   6.2   Termination upon Change of
Control: In the event of a Change of Control, as described below, the Plan shall
be terminated as of the effective date of such event, and the Account of each
Participant shall then be paid, in a lump sum, within thirty (30) days following
the date of the Change of Control, unless the successor or surviving corporation
shall agree in writing to continue the Plan on terms at least as favorable to
Participants as in effect immediately prior to the Change of Control and the
Company determines in its discretion not to terminate the Plan. Any such
termination of the Plan shall be effective within the 30 days prior, to or the
12 months following, the Change of Control, and shall be effective only if all
substantially similar nonqualified deferred compensation arrangements of the
Company are terminated and all deferred compensation amounts under the
terminated arrangements are paid within 12 months of the date of termination

Page 13 of 19



--------------------------------------------------------------------------------



 



  of the arrangements in accordance with the Treasury Regulations under Code
Section 409A.       For purposes of this Section, “Change of Control” shall mean
a change in the ownership or effective control of the Company, or a change in
the ownership of a substantial portion of the assets of the Company, within the
meaning of Code Section 409A(a)(2)(A)(iv) and the Treasury Regulations
thereunder.

ARTICLE VII—MISCELLANEOUS

7.1   Insurance: The Company may purchase one or more insurance policies on the
life of a Participant as a means of providing, in whole or in part, for the
payment of benefits hereunder. However, in such event neither the Participant,
his or her designated Beneficiary nor any other beneficiary shall have any
rights whatsoever therein or in the proceeds therefrom. The Company (or any
“Rabbi Trust”) as described in Section 7.5) formed in connection with this Plan)
shall be the sole owner and beneficiary of any such insurance policy and shall
possess and may exercise all incidents of ownership therein. No such policy,
policies or other property shall be held in any trust for the Participant,
Beneficiary or any other person or as collateral security for any obligation of
the Company hereunder. This Plan shall under no circumstances be deemed to
constitute a contract of insurance.   7.2   No Contract of Employment: The Plan
shall under no circumstances be deemed to have any effect upon the terms or
conditions of employment of any officer or other employee of the Company whether
or not he or she is a Participant hereunder. Neither the offering of the Plan,
the payment of any expenses, costs or benefit amounts associated with the Plan,
nor any documents prepared in connection with the Plan shall be construed as
having created a contract of employment between the Participant and the Company.
  7.3   Benefits Not Transferable: Benefits under this Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment,
hypothecation, pledge or encumbrance by, or attachment or garnishment by
creditors of, the Participant or any Beneficiary and any attempt to do so shall
be null and void. Benefits under this Plan shall not be subject to or liable for
the debts, contracts, liabilities, engagements or torts of any Participant or
Beneficiary, nor may the same be subject to attachment or seizure by any
creditor of any Participant or Beneficiary under any circumstances.   7.4  
Determination of Benefits and Claims Procedure: In the event of a Participant’s
Separation from Service (or death following Separation from Service if, at the
time of death, a portion of the Participant’s Account Balance remains unpaid),
or other circumstances under which Benefits are payable under the Plan, the
Participant or applicable Beneficiary, or other person claiming Benefits under
the Plan, (the “Claimant”), shall notify the Company promptly of such event, and
the Company shall then provide the Participant or Beneficiary with an
application for benefits form for completion which must be returned to the
Committee (together with an official death certificate, if applicable) before
Plan Benefits may be paid.

Page 14 of 19



--------------------------------------------------------------------------------



 



    Within ninety (90) days after receipt of a claim for Benefits, the Committee
shall notify the Claimant of its decision with respect to payment of Benefits
under the Plan. If special circumstances require an extension of time, the
Committee shall notify the Claimant of such circumstances within ninety
(90) days after receipt of the application (and the notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render a decision), and the Committee shall thereafter
notify the Claimant of its decision within one hundred and eighty (180) days
after receipt of the application. If the claim is denied in whole or in part,
the Committee’s notice of denial shall be in writing and shall state in a manner
calculated to be understood by the Claimant:

  a.   The specific reason or reasons for denial;     b.   Reference to the
specific Plan provisions upon which the denial was based;     c.   A description
of any additional materials or information necessary for the Claimant to perfect
his or her claim and an explanation of why the materials or information are
necessary; and     d.   A description of the Plan’s claims review procedure and
the time limits applicable to such procedure, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial of the claim on review.

    During the sixty (60) day period following a Claimant’s receipt of a notice
of denial of any claim for Benefits, the Claimant or his duly authorized
representative shall be given the opportunity to submit a written request to the
Company for full and fair review of the Claimant’s Claim and the denial. The
review of the denial of the Claimant’s claim shall:

  a.   provide the Claimant with the opportunity to submit written comments,
documents, records, or other information relating to the claim,     b.   provide
that the Claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim, and     c.   provide for a review that takes into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial determination on the claim by the
Committee.

    The Committee may, in its sole discretion, hold a hearing to review any or
all issues raised by the Claimant, which hearing shall take place within sixty
(60) days of the date of the Claimant’s request for review of the denial of the
claim for Benefits.

Page 15 of 19



--------------------------------------------------------------------------------



 



    Within sixty (60) days after receipt of the request for review, the
Committee shall issue a written decision to the Claimant. If special
circumstances, such as the need to hold a hearing, require an extension of time,
the Committee shall issue a written decision no later than one hundred and
twenty (120) days after receipt of the request for review. If the Committee
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the Claimant prior to the termination of
the initial sixty (60) day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the determination on review.       The decision on
review by the Committee shall be in writing and, if the review is denied, shall
provide the Claimant with written notice of the denial, setting forth, in a
manner calculated to be understood by the Claimant:

  a.   The specific reason or reasons for the denial on review,     b.  
References to the specific Plan provisions on which the denial on review is
based,     c.   A statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the Claimant’s claim, and     d.   A
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.

    Whether a document, record or other information is relevant to the claim
shall be determined by reference to Department of Labor
Regulation Section 2560.503-1(m)(8).       In considering claims under this
claims procedure, the Committee shall have discretionary authority to make
findings of fact and to construe the terms of the Plan and, to the full extent
permitted by law, the determination by the Committee (if there is no request for
review) or the decision by the Committee upon review (if a review is requested)
shall be final and binding on all parties, unless held by a court of competent
jurisdiction to constitute an abuse of discretion.   7.5   No Trust: For tax
purposes and for purposes of ERISA, this Plan is intended to quality as an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
and shall be interpreted accordingly.       No action by the Company or its
Board of Directors under this Plan shall be construed as creating a trust,
escrow or other secured or segregated fund or other fiduciary relationship of
any kind in favor of any Participant or Beneficiary or any other persons
otherwise entitled to benefits under the Plan. The status of the Participant and
any Beneficiary with respect to any liabilities assumed by the Company hereunder
shall be solely that of an unsecured creditor of the Company. The Plan
constitutes a mere promise by the company to make benefit payments in the
future. Any insurance policy or any other asset acquired or held by the Company
in connection with liabilities assumed by it hereunder, shall not

Page 16 of 19



--------------------------------------------------------------------------------



 



    be deemed to be held under any trust, escrow or other secured or segregated
fund or other fiduciary relationship of any kind for the benefit of the
Participant or Beneficiary or to be security for the performance of the
obligations of the company, but shall be and remain a general, unpledged, and
unrestricted asset of the Company. Notwithstanding the foregoing, the Company
may transfer assets, including any insurance policies, to a grantor trust of the
type known as a “Rabbi Trust” with the Company as grantor and owner of such
trust.   7.6   Plan Administration: The Plan shall be administered by the
Committee. The Committee shall have the exclusive and discretionary authority
and responsibility for all matters in connections with the operation and
administration of the Plan. The Committee’s powers and duties shall include, but
not be limited to, the following:

  a.   responsibility for the compilation and maintenance of all records
necessary in connection with the Plan;     b.   authorizing the payment of all
benefits under and expenses of the Plan;     c.   authority to engage such
legal, accounting and other professional services as it may deem proper;     d.
  discretionary authority to interpret the Plan; and     e.   discretionary
authority to determine eligibility for benefits under the Plan and to resolve
all issues of fact and law in connection with such determination. Decisions by
the Committee shall be final and binding upon all parties.

    The Plan shall be interpreted, construed and administered in a manner that
satisfies the requirements of Code Sections 409A(a)(2), (3) and (4) and the
Treasury Regulations thereunder.       The Committee, from time to time, may
delegate to other persons or organizations any of its rights, powers and duties
with respect to the operation and administration of the Plan. Any such
allocation shall be reviewed from time to time by the Committee; shall, unless
the Committee specifies otherwise, carry such discretionary authority as the
Committee, possesses regarding the matter; and shall be terminable upon such
notice as the Committee, in its sole discretion, deems reasonable and prudent
under the circumstances.       The expense of administering the Plan shall be
borne by the Company and shall not be charged against amounts payable hereunder.
  7.7   Satisfaction of Claims: Any payment to a Participant or Beneficiary or
the legal representative of either, in accordance with the terms of this Plan,
shall to the extent hereof be in full satisfaction of all claims such person may
have against the Company. The Company may require such payee, as a condition to
such payment, to execute a receipt and release therefor in such form as shall be
determined by the Company.

Page 17 of 19



--------------------------------------------------------------------------------



 



7.8   Governing Law: The Plan shall be construed, administered, and governed in
all respects in accordance with ERISA and, to the extent not preempted by ERISA,
the laws of the State of California (without regard to the conflicts of laws
principles thereof).   7.9   Gender and Number: Words used herein in the
masculine, feminine or neuter gender shall be construed as though they were also
used in another gender in all cases where they would so apply. Words used herein
in the singular or plural form shall be construed as though they were also used
in the other form in all cases where they would so apply.   7.10   Severability:
In the event that a court of competent jurisdiction determines that any
provision of the Plan is in violation of any statute or public policy, only
those provisions of the Plan that violate such statue or public policy shall be
stricken. All provisions of the Plan that do not violate any statute or public
policy shall continue in full force and effect. Further, any court order
striking any provision of the Plan shall modify the stricken terms as narrowly
as possible to give as much effect as possible to the intentions of the Company
in establishing the Plan.   7.11   Taxation: If the Internal Revenue Service
finds that Compensation intended to be deferred for Federal income tax purposes
pursuant to the Plan is immediately taxable to a Participant for Federal income
tax purposes, the Company may, but shall not be required to, amend the Plan to
comply with the Internal Revenue Service requirements necessary to achieve the
desired Federal income tax benefits relating to the Plan. Notwithstanding the
foregoing, each Participant or Beneficiary, as applicable, shall be liable for
any tax that may be imposed by the Internal Revenue Service or any other taxing
entity with respect to any payments or other benefits provided to or on behalf
of such Participant or Beneficiary pursuant to the Plan (including, without
limitation, any and all withholding taxes), irrespective of whether such tax
consequences were intended pursuant to the Plan. In the event amounts of
Compensation otherwise intended to be deferred under the Plan result in
immediate taxation to the Participant for Federal income tax purposes, and the
Plan is not amended to achieve the intended deferral, then the Participant shall
be entitled to an immediate distribution of that portion of the value of his or
her Deferred Compensation Account subject to such taxation.   7.12  
Indemnification: The Company agrees to and shall indemnify and hold harmless
each Indemnified Person (as hereinafter defined) from and against all claims,
losses, damages, causes of action, suits, and liability of every kind, including
all expenses of litigation, court costs and reasonable attorney’s fees, incurred
in connection with the Plan. “Indemnified Person” shall mean each director,
officer and employee of the Company acting as a member of the Committee or at
the direction of the Committee. Such indemnity shall apply regardless of whether
the claims, losses, damages, causes of action, suits or liabilities arise in
whole or in part from the negligence or fault on the part of the Indemnified
Person, except to the extent there has been a final adjudication by a court or
other tribunal of competent jurisdiction that the claim or liability is the
result of gross negligence or willful misconduct of the Indemnified Person.

Page 18 of 19



--------------------------------------------------------------------------------



 



7.13   Coordination with Other Benefit Plans: Deferrals by the Participant shall
be given effect under the Company’s other benefits plans and/or whenever the
company is required to verify the employment of a Participant, as follows:

  a.   Deferrals shall be considered for purposes of determining the
Participant’s total income when verifying a Participant’s employment for credit
grantors, credit reporting agencies, in response to legal process and/or to
other authorized persons or entities.     b.   Where permitted by the terms of
the applicable plan, and subject to applicable law, amounts deferred under the
Plan shall be taken into account for purposes of determining amounts to be paid
to the Participant under any insurance or salary continuation or replacement
plan maintained by the Company.     c.   Except where specifically excluded by
the terms of such plans or agreements, deferrals of base salary and other
amounts under the Plan shall be taken into account by the Company when
determining a Participant’s compensation in connection with determining
eligibility and amounts payable under any bonus, incentive or severance pay
plans or agreements maintained by the Company.     d.   Amounts deferred under
the Plan shall not be treated as compensation for purposes of determining the
amount of a Participant’s deferrals under any qualified pension plan of the
Company.

    Executed at Foothill Ranch, California.

              OAKLEY, INC.
 
       
 
  By:   /s/ Richard Shields
 
       
 
       
 
  Its:   CFO
 
                 
 
      12/30/05      
 
  Date    

Page 19 of 19